DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1,3-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US10957298) in view of Harter (US10939676).	
With respect to claim 1 Yoon discloses a modular acoustic sound absorber, the sound absorber comprising:
 A plurality of tube resonators (), each tube resonator of the plurality of tube resonators comprising:
One or more straight channel blocks having an exterior shape, each straight channel block having:
A top surface (see upper portion of the cylindrical body), 
One or more fist type connector elements (the variable length implies some means of connection);
A bottom surface opposite the top surface, 
One or more side surfaces connecting the top and bottom surfaces (the side portions of the curve), 
Second connector elements configured to engage with the first connector elements of an adjacent block (as there is a connection there is necessarily a connection means). 
And a straight channel forming apertures in surfaces and passing through an interior of the straight channel block and thereby forming at least a portion of each tube resonator; and 
One or more terminator blocks forming an end wall of each tube resonator.
Yoon does not disclose the specific arrangement of the top surfaces and the bottom surfaces having the connector elements in the manner as claimed. 
Harter discloses modular elements which have interlocking connector members formed on the tops and bottom surfaces, as well as adjacent side surfaces for the purpose of extending a member to the desired dimensions (see figures 1-4). 
It would have been an obvious matter to combine the teachings of Harter to have such interlocking members to extend a hollow structure with the resonator members to allow rapid connection and the ability to change the dimension once in place. 
With respect to claim 3 Yoon as modified further discloses  wherein each tube resonator has a resonance frequency and wherein at least two of the tube resonators have a different length defining the resonance frequency (see Yoon the resonator length is a controlling variable of the frequency response.)
As it regards the specific equation governing the resonance frequency such a quarter length resonant structure is known in the art and would have been obvious to select such a quarter length resonant type silencer. 
With respect to claims 4 and 5, Yoon discloses a cylindrical body, but Harter discloses hollow bodies of various polygonal shapes. It would have been an obvious matter to select a cube type shape so as to allow the structure to be easily packaged and moved from a location of manufacture to a location of use. Cube structures are known to be easily packaged and of high strength. 
With respect to claim 6 Yoon discloses apertures between the walls which connect one portion of the resonant cavity to the other, when applied to the top and bottom surfaces as taught by Harter’s vertical stacking (see figure3 of Harter) the apertures are so located and function to connect the cavity as claimed.
With respect to claim 7 Harter (see again figure 3) further discloses wherein the first and second type connect elements comprise male and female connector elements respectively or vice-versa.
With respect to claim 8 Yoon as modified by Harter further discloses a modular quarter-wavelength resonator (quarter wavelength resonators are a known structure in the art it would have been obvious to configure the Yoon resonator as modified by Harter as such), comprising:
A top surface comprising one or more first connector elements (for top surface see Harter); and 
A bottom surface parallel to and opposite the top surface, and comprising one or more second type connector elements (see again Hart figure 3), configured to engage with the one or more first type connector elements; 
At least one side surface connecting the top and bottom surface; and 
A straight channel forming aperture in the top and bottom surfaces and passing through an interior of the straight channel block and thereby forming at least a portion of the quarter wavelength resonator (see connecting resonant cavity elements of Yoon in combination with the connecting structural blocks of Harter); and a terminator block forming an end wall for the resonator (see Yoon).
With respect to claim 12 Yoon discloses a cylindrical body, but Harter discloses hollow bodies of various polygonal shapes. It would have been an obvious matter to select a cube type shape so as to allow the structure to be easily packaged and moved from a location of manufacture to a location of use. Cube structures are known to be easily packaged and of high strength. 
With respect to claim 13 Harter (see again figure 3) further discloses wherein the first and second type connect elements comprise male and female connector elements respectively or vice-versa.
2. Claims 2,9-10, 14-16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US10957298) in view of Harter (US10939676) as applied to claim1 above, and further in view of Merchant (US10465714).
With respect to claim 2 and 9 Yoon as modified discloses the invention as claimed except expressly components having nonlinear or curved channels.
Merchant discloses the use of a curved channel as part of a resonant silencing structure (see element 101 in figure 3).
 It would have been an obvious matter to incorporate such curved channel elements with the device of Yoon as modified as this would allow for a longer resonant cavity than could be accommodated with only straight channels. 
With respect to claim 10 Yoon as modified by Harter and Merchant further discloses wherein the straight channel is a cylinder, and the nonlinear channel is a curved portion. It would have been an obvious matter to apply only the bend to the single central channel (see also figure 1 of Merchant) such that the straight cylinders and the bent cylinders have identical internal radii. 
With respect to claim 14 Yoon as modified by Hrter and Marchant further disclsoes a kit (see the manner in which the Harter device is formed) for assembling a modular quarter wavelength resonaotor ( a known type of resonator obvious to apply the silencing resonator of Yoon), the kit comprising:
A plurality of type A blocks, each Type A block having:
A top surface comprising one or more first type connector elements (see firgeu 3 of Harter for the blocks connected) and a bottom surface parallel to and opposite the top surface and comprising one or more second type connector elements configured to engage with the one or more first type connector elements of an adjacent block;
 One or more side surfaces connectying the top and bottom surfaces and a straight channel forming aperture n the top and bottom surfaces and passing through an interior of the Type A block (see teachings of Yoon regarding the resonant cavity) configured to form at least a portion of a quarter wavelength resonator;
A plurality of type B block, each type B block having a top surface comprising one or more first type connector elements (see gain Harter to connecting blocks) a bottom surface parallel to and opposite the tope surface; a coupling side surface connecting the top and bottom surfaces and having one or more second type connector elements; and 
A nonlinear channel (see Merchant) forming aperture in the top surface and coupling surface, and passing though an interior of the type B block, continued to form at least a portion of a quarter wavelength resonator; and 
One or more type C blocks having a top surface and a bottom surface opposite the top surface and one or more first type connector elements on the top surface, wherein the type A and Type B blocks are configured to be connected in series (see block connections of Harter and the resonant connections of Yoon) forming the quarter wavelength resonator, with a combination of straight channels and non linear channels (see Merchant extending silencing portion) from the series forming a resonance chamber with the top surface and the Type C block forming an end wall (Yoon discloses an end wall resonance cavity element).
With respect to claim 15 Yoon as modified by Harter and Merchant further discloses wherein the blocks are configured to be reversibly connected via engagement of the first type connector elements with the second type connector elements (see Harter fittings).
With respect to claim 16 Yoon as modified by Harter and Merchant further discloses  (see again Harter) wherein the first and second type conencto4rs comprise male and female connectors respectively or vice-versa.
With respect to claim 18 Yoon as modified by Harter and Merchant further discloses wherein the straight channel is cylindrical (Yoon) and the nonlinear channel is curved cylindrical (see Merchant, see figure 1 regarding single cylindrical passage).
With respect to claim 19 Yoon as modified by Harter and Merchant further discloses wherein the straight channel and the nonlinear channel have identical radius (see teaching of Merchant figure 1 regarding the continual radius, further it would eb obvious to have a continual radius to keep the flow rate consistent and have only the length control the resonant frequency).
With respect to claim 20 Yoon as modified by Harter and Merchant further discloses a top plate having a smooth top surface; a bottom surface opposite the top surface n including a plurality of the second type connector elements (see figure 3 platform) and a plurality of apertures (as is known form many front skin resonator type panels this would have been a obvious use for such a teaching of extending the resonant cavity therebeneath);  passing through the top and bottom surfaces, 
Wherein the top plate is configured to hold a plurality of quarter wavelength resonators in an array, and each aperture of the plurality of apertures is configured to correspond to a resonance chamber of the array (see manner in which the legs extends from the platform and apply to the teaching of a front skin having a an array of resonators attached to the front skin as is well known in the art.
3. Claims 11 and  17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US10957298) in view of Harter (US10939676)  and  Merchant (US10465714) and applied to claims 8 and 14 above and in further view of Nelson (US20200260880).
With respect to claims 11 and 17 Yoon as modified discloses the invention as claimed except for the use of magnets as the reversible connector elements. 
Nelson discloses the use of magnets to connect modular elements (para 207) establishing them as functional equivalents to snaps and other reversible connectors.
It would have been obvious to one of ordinary skill in the art to use magnets as the reversible connection elements of the device of Yoon as modified to allow for simple tool free installation of the extension portions of the resonators.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US11386878) discloses the use of a nonlinear channel as a means of extending the resonant length of a resonator; Umenai  (US11046098) discloses  noise reducing structure and image forming apparatus having said; Freiburghaus (US20210074256) discloses a modular acoustic arrangement; KR1422113B1 discloses a soundproof wall of connected modular resonators; and  Lidione (US7963362) discloses an acoustic panel having a variable acoustic characteristics.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837